UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                      No. 18-1952


BRIAN D. FARABEE,

            Plaintiff - Appellee,

            v.

DR. SRIDHAR YARATHA, Psychiatrist / M.D.; REBECCA A. VAUTER, Psy.D.,
Director / CEO,

                   Defendants – Appellants,

            and

VICKI MONTGOMERY, CSH Director / CEO; JIM BELL, CSH Forensic unit
director; JOHN L. PEZZOLI, Commissioner of the Dep’t of Behavioral Health &
Developmental Services (DBHDS); RONALD O. FORBES, Director of Medical
Dep’t at CSH; CYNTHIA MAGHAKIAN, M.D. / Psychiatrist, at CSH; DWIGHT
RICHARD DANSBY, Attorney of Plaintiff; ANGELA N. TORRES, Licensed
Clinical Psychologist (LCP); NITAYA BARNETTE, Licensed Practical Nurse;
MARKITA WOLF, Clinical Psychologist,

                   Defendants.


                                      No. 18-7062


BRIAN D. FARABEE,

            Plaintiff - Appellant,

            v.
DR. YARATHA, Psychiatrist / M.D.; REBECCA A. VAUTER, Psy.D., Director /
CEO; CYNTHIA MAGHAKIAN, M.D. / Psychiatrist, at CSH; NITAYA
BARNETTE, Licensed Practical Nurse,

                    Defendants – Appellees,

             and

VICKI MONTGOMERY, CSH Director / CEO; J. BELL, CSH Forensic unit
director; JOHN L. PEZZOLI, Commissioner of the Dep’t of Behavioral Health &
Developmental Services (DBHDS); RONALD O. FORBES, Director of Medical
Dep’t at CSH; DWIGHT RICHARD DANSBY, Attorney of Plaintiff; ANGELA N.
TORRES, Licensed Clinical Psychologist (LCP); MARKITA WOLF, Clinical
Psychologist,

                    Defendants.



Appeals from the United States District Court for the Eastern District of Virginia, at
Norfolk. Henry Coke Morgan, Jr., Senior District Judge. (2:14-cv-00118-HCM-DEM)


Argued: October 30, 2019                                          Decided: February 6, 2020


Before DIAZ, HARRIS, and RUSHING, Circuit Judges.

Affirmed in part, reversed in part, vacated in part, and remanded by unpublished opinion.
Judge Diaz wrote the opinion, in which Judge Harris and Judge Rushing joined.


ARGUED: Lynn Jones Blain, HARMAN, CLAYTOR, CORRIGAN & WELLMAN,
Richmond, Virginia, for Appellants/Cross-Appellees. Jeremiah A. Denton III,
JEREMIAH A. DENTON III, P.C., Virginia Beach, Virginia, for Appellee/Cross-
Appellant. ON BRIEF: Leslie A. Winneberger, George A. Somerville, HARMAN,
CLAYTOR, CORRIGAN & WELLMAN, Richmond, Virginia, for Appellants/Cross-
Appellees.


Unpublished opinions are not binding precedent in this circuit.



                                            2
DIAZ, Circuit Judge:

       Brian Farabee, a former patient at Central State Hospital, brought this 42 U.S.C.

§ 1983 suit against several hospital employees. He alleged that his due process rights were

violated because he was denied mental health treatment that he needed, forcibly medicated,

and unreasonably restrained, and because hospital staff encouraged another patient to

attack him. Farabee and two of the defendants—Drs. Sridhar Yaratha and Rebecca

Vauter—now appeal from the district court’s decision after a bench trial.            Yaratha

challenges the court’s rulings against him on two claims.          Vauter appeals from an

injunction entered against her. And Farabee contends that his forced-medication claim was

improperly denied.

       For the following reasons, we reverse the district court’s judgment as to Farabee’s

claim that he was denied necessary treatment and remand for entry of judgment in favor of

Yaratha. We also vacate the injunction entered against Vauter. We otherwise affirm the

district court’s judgment.



                                              I.

                                             A.

       Farabee has a long history of mental illness. 1 Since he was thirteen years old, he

has been almost continually confined in hospitals or correctional facilities. When he was



       1
        The district court detailed this history in its opinion following the bench trial. See
J.A. 1190–1220. We accept the court’s factual findings except where clearly erroneous.

                                              3
twenty, he was charged in Virginia state court with arson and destruction of property after

a suicide attempt. To assess his mental state, the court referred him for an evaluation by

Dr. Kenneth McWilliams, a clinical psychologist.

       McWilliams diagnosed Farabee with borderline personality disorder and noted that

other doctors had made the same diagnosis. 2 McWilliams found that “Farabee may well

meet [the] legal criteria for an [insanity] defense.” J.A. 1344. He also advised that Farabee

required “much more intensive and sophisticated therapy for childhood abuse/neglect

issues than he [was] currently receiving” and that he was “unlikely to find such therapy

within a state hospital.” Id. In McWilliams’s view, hospitalizing Farabee without giving

him the therapy he needed “may well result in a life sentence to a psychiatric hospital”

because “long-term placement in institutional settings virtually never prove[s] useful for

treatment of borderline personality disorder.” Id.

       Due in part to McWilliams’s report, Farabee was found not guilty by reason of

insanity and was institutionalized at Central State Hospital in Virginia. He was later found

guilty of two counts of malicious wounding after assaulting a peer and was incarcerated

for twelve years. Upon completing his sentence, he was again committed to Central State



See Fed R. Civ. P. 52(a)(6); Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 573–
76 (1985).
       2
         According to Dr. McWilliams, “[b]orderline personality disorder is characterized
by such things as recurrent episodes of intense anger and sadness, strong fears of
abandonment, a frequent need to press relationships to see if rejection will follow, impaired
self-esteem, poor frustration tolerance, impulsiveness in areas such as drug use and sexual
behavior, recurrent suicidal thoughts and self-mutilation.” J.A. 1341.


                                             4
Hospital. Farabee’s treatment there between August 2012 and September 2015 is the

subject of this case.

                                                 B.

       Farabee filed this suit in March 2014 against Yaratha, Vauter, and six other hospital

employees. 3   Yaratha, a psychiatrist at the hospital during the relevant period, was

Farabee’s principal treatment team leader, meaning he was usually in charge of making

treatment decisions. Vauter is a clinical psychologist and the hospital’s director.

       In his final amended complaint, Farabee raised four due process claims. Count One

charged all defendants with denying Farabee necessary medical treatment: specifically,

dialectical behavior therapy (“DBT”), a treatment for borderline personality disorder that

involves intense one-on-one discussion of past traumas and is administered by

psychologists. According to Farabee, even though McWilliams and two other doctors had

suggested DBT and Farabee had asked for it repeatedly, Yaratha and his co-defendants

never allowed it. Count Two alleged that Yaratha, Vauter, and another doctor forcibly

gave Farabee psychotropic drugs (i.e., drugs that affect thoughts, emotions, and behavior)

on several occasions absent any medical emergency. Count Three charged that Barnette

caused Farabee to be placed in four-point restraints by falsely reporting that Farabee had


       3
         The other six defendants were Nataya Barnette, a nurse; Dr. Cynthia Maghakian,
another psychiatrist who sometimes filled in for Yaratha and was briefly Farabee’s team
leader while he was assigned to another ward; Dr. Ronald Forbes, a psychiatrist and
Medical Director at the hospital; Dr. Markita Wolf, a clinical psychologist; Vicki
Montgomery, the hospital’s CEO; and Jim Bell, a forensic unit director at the hospital. The
latter two were omitted from Farabee’s final amended complaint.


                                             5
kicked her. 4 Count Four alleged that Yaratha, Vauter, and two others “allow[ed] and

affirmatively induc[ed]” another patient, Justin Evans, to assault Farabee repeatedly as

retaliation for the many administrative complaints Farabee had filed in his time at the

hospital. J.A. 80.

       A six-day bench trial ensued. As to Count One, it was undisputed that Farabee

asked for but never received DBT. Farabee called as witnesses McWilliams 5 and two

doctors who evaluated Farabee around August 2012: Angela Torres, a clinical psychologist

at Central State Hospital, and Cleve Ewell, a forensic psychiatrist at another hospital. Each

of the three testified that they had written post-evaluation reports suggesting that Farabee

be given DBT.

       On the witness stand, McWilliams insisted that DBT was the right treatment for

Farabee, while Torres and Ewell framed DBT as merely one of several recommendations

they had made. McWilliams also opined that denying a patient treatment due to his bad

behavior is “kind of [at] cross-purposes” because the purpose of treatment is to help

patients stop behaving badly, although he said that he couldn’t “fully disagree with why

[Yaratha’s team denied Farabee DBT] because [he didn’t] fully understand why they did

it.” J.A. 507. And Torres and Ewell acknowledged that they spent limited time with

Farabee and that doctors who provide day-to-day treatment—like Yaratha’s team—are best


       4
       Count Three isn’t at issue in this appeal. Farabee initially named Yaratha as a co-
defendant on Count Three but later removed him. See J.A. 540.
       5
        McWilliams testified as both a lay witness (about his 1998 evaluation of Farabee)
and as an expert witness (about whether DBT is appropriate for a patient like Farabee).

                                             6
equipped to make treatment decisions for any given patient. None of these doctors opined

that the decision not to give Farabee DBT lacked a basis in accepted professional opinion.

      Yaratha and Maghakian testified that while they had read the other doctors’ reports,

they didn’t offer Farabee DBT because they believed its risks to Farabee outweighed its

benefits. Yaratha was specifically concerned about Farabee’s ability to “address past

stressors,” which is “an integral part of DBT,” given that he “couldn’t adequately address

current stressors.” 6 J.A. 917. Moreover, Yaratha said, Farabee hadn’t shown that he could

cooperate with therapists in one-on-one sessions. Hospital reports corroborate that Farabee

frequently refused to attend one-on-one sessions with psychologists and, when he did

attend, acted with hostility toward them. See J.A. 1245, 1256–60, 1374. Reports also show

that Yaratha’s team continued to meet and discuss treatment options with Farabee. See

J.A. 1256–60.

       Maghakian agreed that Farabee wasn’t sufficiently “healthy and motivated,” J.A.

824, to participate in DBT and that the treatment would have made him more paranoid and

anxious.   She explained that the hospital offered Farabee various other treatments,




      6
         The clinicians who testified at trial disagree about whether Farabee’s primary
diagnosis is Borderline Personality Disorder or Antisocial Personality Disorder (which is
manifested by deceit for self-gain). McWilliams believes the former is primary and that
Farabee may not even have the latter; Torres and Ewell believe Farabee has both, but the
former is primary; and Yaratha and Maghakian opined that Farabee has both, but the latter
is primary. According to Maghakian, DBT doesn’t treat antisocial personality disorder.
Yaratha maintains that this difference of opinion accounts for the disagreement about
DBT’s appropriateness for Farabee.



                                            7
including medication, group therapy, and occasional one-on-one meetings with

psychologists, but Farabee refused them all. Additionally, Vauter testified that the hospital

didn’t employ a psychologist who could perform DBT, but if Farabee’s treatment team (led

by Yaratha) had requested it, she is “certain there would [have been] a way” for the hospital

to obtain such a psychologist. J.A. 562. And an expert witness, a psychiatrist named Dr.

Robert Pitsenbarger, testified that DBT could traumatize someone with Farabee’s

personality traits and that deciding whether to offer DBT to a patient with Borderline

Personality Disorder involves risk-benefit analysis that day-to-day treatment teams are best

positioned to perform.

         As to Count Two, the parties stipulated that Farabee was forcibly medicated eight

times while under Yaratha’s supervision in 2013 and 2014. But they disputed whether

medical emergencies justified these forced medications. According to Yaratha, Farabee

was either threatening to harm others or himself or smearing feces on the walls on the dates

in question, and on other days, Farabee asked to be medicated because he felt agitated.

Yaratha also introduced contemporaneous notes indicating that he had prescribed Farabee

psychotropic drugs on an as-needed basis to deal with his agitation. Farabee’s only

evidence on this point was his own testimony denying that he had made threats or smeared

feces.

         As to Count Four, it was undisputed that Evans attacked Farabee on three occasions

in the summer of 2015. The first attack was on July 23. Evans assaulted and bit Farabee,

and Farabee reported the incident to his treatment team. The next day, Evans was

transferred to a different ward by another doctor, but on July 28, Yaratha ordered that Evans

                                             8
be transferred back to Farabee’s ward, ostensibly because Evans had engaged in self-harm

and expressed discomfort in the other ward. On July 30, Evans attacked Farabee again,

cutting his head with a sharp object before hospital staff quickly intervened. Despite

Farabee’s request that he and Evans be separated, they were kept in the same hall of the

same ward with just one room between them, even though the ward could accommodate

over twenty patients. On August 13, Evans charged into Farabee’s room and attacked him

while he slept.

       Evans testified that Yaratha and Maghakian had encouraged him to attack Farabee.

According to Evans, Yaratha gave him subtle reminders that Evans depended on him for

food and clothes, and staff members gave Evans food, drugs, and alcohol after his attacks,

saying things like “[k]eep up the good work” and “Yaratha sends his regards.” J.A. 1996.

Farabee also testified that he overheard Yaratha and Wolf (a psychologist) conspiring to

retaliate for his many complaints and that Evans had told him that Yaratha and Wolf had

encouraged the attacks.

       Yaratha denied these accusations. He explained that Farabee and Evans were kept

in the same ward after Evans’s first two attacks because it had the least patients of any

ward, which enabled staffers to monitor them closely and decreased the likelihood that

Farabee or Evans would antagonize other patients (as they had both done in the past).

Indeed, two staffers were assigned to be near Farabee at all times. They were seated outside

Farabee’s room when Evans entered to attack Farabee on August 13, and they separated

the two almost immediately. Yaratha also introduced a list (dated July 31, 2015) of ten

ways the staff had planned to manage Farabee and Evans.

                                             9
      The district court entered judgment for Farabee (and against Yaratha) on Counts

One and Four. It rejected Farabee’s Count Two claim that he was forcibly medicated in

violation of his rights. The court also ruled for Vauter on all counts but nevertheless

enjoined her “to make available to [Farabee] DBT treatment, if and when [Farabee] is

committed to an institution that is under her control.” 7 JA 1216, 1222. As to Count One,

the court awarded Farabee $100,000 in compensatory damages. As to Count Four, the

court awarded $200,000 in compensatory and $50,000 in punitive damages. Yaratha,

Vauter, and Farabee now appeal.



                                            II.

       The issues before us are (1) whether the district court clearly erred in ruling for

Farabee on Counts One and Four; (2) whether the court erred as a matter of law in enjoining

Vauter without finding that she violated Farabee’s rights; and (3) whether, as to Count

Two, the court improperly placed upon Farabee the burden of proving that no medical

emergency justified the forced medications. We consider each issue in turn, reviewing

factual issues for clear error and legal issues de novo.      See Equinor USA Onshore

Properties Inc. v. Pine Res., LLC, 917 F.3d 807, 813 (4th Cir. 2019).



       7
         The district court also made several rulings that were not appealed. The court
dismissed Forbes as a defendant at the summary judgment stage; entered judgment for
Wolf at the end of Farabee’s case and for Maghakian after the trial; ruled in favor of all
defendants except Yaratha on Counts One and Four; and on Count Three, found that
Barnette had falsely reported that Farabee had kicked her, thereby causing Farabee to be
put in four-point restraints.

                                            10
                                             A.

       We first consider Yaratha’s argument that the district court clearly erred on Count

One by finding that his denial of DBT wasn’t based on a professional judgment and thereby

violated Farabee’s due process rights. We agree with Yaratha.

       Involuntarily confined residents at state mental institutions have due process

interests in conditions of reasonable care. Youngberg v. Romeo, 457 U.S. 307, 324 (1982).

In evaluating these due process claims, courts apply what is known as the Youngberg

standard. Under this standard, liability “may be imposed only when the decision by the

professional is such a substantial departure from accepted professional judgment, practice,

or standards as to demonstrate that the person responsible actually did not base the decision

on such a judgment.” Id. at 323. “It is not appropriate for the courts to specify which of

several professionally acceptable choices should have been made.” Patten v. Nichols, 274

F.3d 829, 836 (4th Cir. 2001) (quoting Youngberg, 457 U.S. at 321). Courts must simply

ensure that the “choice in question was not a sham or otherwise illegitimate.” Id. at 845

(emphasis omitted) (quoting Romeo v. Youngberg, 644 F.2d 147, 178 (3d Cir. 1980)). This

standard is more deferential to doctors than negligence or medical malpractice standards.

Id. Plaintiffs bear the burden of proof by a preponderance of the evidence. See id. at 843–

46.

       Here, the district court concluded that Yaratha’s decision not to provide Farabee

with DBT was “not within the realm of professional judgment.” J.A. 1211. It based this

ruling on several factual findings. We find it useful to disaggregate these findings.



                                             11
       First, the court found—relying on the testimonies of McWilliams, Torres, and

Ewell—that Farabee’s primary diagnosis was Bipolar Personality Disorder, that DBT is an

“appropriate treatment” for him, that group therapy and antipsychotic drugs are

inappropriate, and that Yaratha erroneously rejected the other doctors’ suggestion without

consulting a clinical psychologist. J.A. 1198. The court was unpersuaded by Yaratha’s

and Maghakian’s testimonies about DBT’s risks to Farabee. This was because, in the

court’s view, psychologists like McWilliams and Torres “generally have more training in

and experience with DBT than psychiatrists” like Yaratha and Maghakian, “and the

testimony of psychologists should outweigh the testimony of psychiatrists as to DBT and

the treatment of [Bipolar Personality Disorder].” Id. Because there was conflicting

evidence on these points, we conclude that the court’s findings weren’t clear error.

       Second, the court found that Yaratha “made the decision not to offer [DBT] based

upon [Farabee]’s exceedingly bad conduct, which is a classic symptom of his [disorder].”

Id. As the court further explained:

       Instead of understanding that such behavior is a symptom of Plaintiff’s
       [Bipolar Personality Disorder] and that it is the responsibility of the treatment
       provider to work through it, Dr. Yaratha used such behavior as grounds to
       deny Plaintiff the DBT treatment he needed.

Id.

       Insofar as the court meant to imply—as Farabee suggests in his brief—that Yaratha

withheld DBT because he wanted to avoid dealing with Farabee, we conclude that this

finding would be clear error. Yaratha’s team met with Farabee many times and tried

various treatments for him, including medication and individual and group therapies. J.A.


                                              12
824–25, 837–39, 929, 938–40, 958, 959, 961, 967–68, 1026, 1031, 1256–60. There’s no

indication that offering DBT would have burdened Yaratha in particular. He wouldn’t

have been the one administering DBT; a psychologist would have done it. And Vauter

testified that the hospital could have retained a psychologist who could perform DBT had

Yaratha’s team asked for it. Accordingly, we have no reason to think that the cost or hassle

of enlisting a psychologist affected Yaratha’s decision. In fact, if Yaratha disliked dealing

with Farabee’s bad behavior, and if he believed (like the district court) that DBT would

have mitigated that behavior, it seems logical that he would have ordered the treatment.

       The district court also suggested that Yaratha could have had Farabee transferred to

another hospital to receive DBT. See J.A. 1210. That would have accomplished Yaratha’s

supposed goal of avoiding Farabee. The fact that Yaratha didn’t have Farabee transferred

further corroborates that his withholding of DBT wasn’t motivated by an unwillingness to

deal with Farabee. In sum, Farabee’s theory for why Yaratha withheld DBT doesn’t add

up.

       On the other hand, if the district court believed that Farabee’s conduct affected

Yaratha’s medical judgment—which, given the court’s use of “understanding,” we think

is the best reading of the court’s order—that is consistent with Yaratha’s explanation for

his decision. Yaratha said that Farabee was unable to deal with current stressors and

couldn’t cooperate with therapists in one-on-one sessions. The court disagreed with this

analysis, but didn’t find it to be a pretext for a decision made in bad faith.

       It is of course possible that a defendant like Yaratha will offer a medical pretext for

a decision made in bad faith. In fact, Count Four of Farabee’s complaint is premised on an

                                              13
allegation that Yaratha bore animus toward Farabee and thus induced another patient to

assault him. The district court ruled for Farabee on Count Four in part because it found

Yaratha’s testimony “inconsistent and conflicting in many important respects.” J.A. 1207.

But the court made no such finding as to Yaratha’s testimony about DBT, and our review

doesn’t lead us to that conclusion either. Further, Count One is based solely on the

hospital’s denial of DBT; it doesn’t include the allegations underlying Count Four. See

J.A. 1194 n.1. And the district court found Yaratha’s testimony credible as to Count Two,

see J.A. 1201 (referring to his testimony as “credible evidence”), indicating that its Count

Four credibility finding didn’t bleed into the other counts. We thus decline to ascribe the

district court’s Count Four credibility finding to Count One.

       In short, the district court’s findings don’t support a ruling that Yaratha breached

the Youngberg standard. There is a middle ground between a good decision and a “sham”

decision. See Patten, 274 F.3d at 845. We are left with the definite and firm conviction

that, at worst, Yaratha’s decision fell within that middle ground.

       The record supports this view. Assume that the district court was correct in giving

McWilliams’s and Torres’s opinions great weight. We’ve reviewed the transcript of their

testimonies. Nothing they or Ewell said suggests that the choice not to offer Farabee DBT

was “arbitrary and unprofessional” or worse than “ordinary medical negligence.” See id.

at 845–46 (finding that the defendants’ conduct was no more than ordinary medical

negligence and did not so depart from professional standards as to be arbitrary and

unprofessional). McWilliams was the only one who criticized Yaratha’s decision. He

opined that medication wouldn’t cure Farabee’s problem and that persons with Borderline

                                             14
Personality Disorder need individual therapy before they can muster the strength to

undergo group therapy.

       But a professional disagreement doesn’t support a due process claim. While

witnesses need not use legal terms like “professional judgment,” there must be something

in the record suggesting that a decision not to offer a particular treatment was “completely

out of professional bounds.” Id. at 845 (quoting United States v. Charters, 863 F.2d 302,

313 (4th Cir. 1988)). Absent such evidence, a choice not to offer a certain treatment—like

a choice not to order an X-ray—“is a classic example of a matter for medical judgment.”

Estelle v. Gamble, 429 U.S. 97, 107 (1976). At worst, it is medical malpractice. Id.

       We don’t overturn a district court’s factual findings lightly. See Anderson, 470 U.S.

at 573–575. But this case is unique because of the deference required by Youngberg.

Absent a finding by the district court that Yaratha lied on the witness stand about why he

withheld DBT, there’s simply no evidence that his decision—while perhaps misguided—

was a sham. Indeed, the district court’s own summary of the evidence doesn’t support its

conclusion. 8 See Butts v. United States, 930 F.3d 234, 241 (4th Cir. 2019) (finding clear

error because the district court’s conclusion after a bench trial wasn’t supported by

substantial evidence in the record), petition for cert. filed, No. 19-740 (U.S. Dec. 6, 2019).

       Accordingly, we find that the district court clearly erred in finding for Farabee on

Count One.


       8
        Because we reverse the district court’s Count One ruling on other grounds, we
decline to consider Yaratha’s argument that McWilliams’s expert testimony was
improperly admitted.

                                             15
                                             B.

       Next, we consider Yaratha’s contention that the district court clearly erred on Count

Four by finding that he encouraged Evans to attack Farabee and thereby violated Farabee’s

due process right to safe conditions. Yaratha argues that Farabee’s and Evans’s testimonies

were implausible, rife with inconsistencies, and partially contradicted by documentary

evidence. While Yaratha’s argument gives us some pause, we are constrained to affirm

the district court on Count Four.

       Count Four is also governed by the Youngberg standard. In this context, that

standard is akin to recklessness or gross negligence. See Patten, 274 F.3d at 843 (collecting

cases). A conscious decision to allow or encourage one patient to attack another plainly

violates that standard.

       The district court found that Count Four boiled down to a credibility contest. In the

court’s view, Evans and Farabee were credible because their testimonies were similar in

some respects and because some of it was corroborated by circumstantial evidence. 9 The

court found that Yaratha wasn’t credible because his testimony was “inconsistent and

conflicting in many important respects.” J.A. 1207.

       For instance, Farabee’s ward closed shortly after Evans’s attacks, which the court

thought conflicted with Yaratha’s assertion that neither Evans nor Farabee could be moved


       9
        For example, Evans was found with drugs shortly after he attacked Farabee in
August 2015, and video from the hospital showed that Evans and Farabee were only one
room apart from each other on August 13, despite their history. The court was also
impressed that Evans was willing to testify on Farabee’s behalf despite their long history
of animosity toward each other.

                                             16
to another ward. Also, staff in Farabee’s ward didn’t appear to have cooperated with an

investigation into how Evans obtained drugs, and Yaratha didn’t call any of that ward’s

staff to testify. Additionally, the court highlighted that, in October 2014, Yaratha had

included Barnette’s false claim that Farabee kicked her in his annual report regarding

whether Farabee should remain confined in a mental hospital, even though Yaratha knew

Barnette’s claim was false. At trial, Yaratha painted this as an oversight.

       Ultimately, the court found that:

       After failing to prevent Evans from attacking Plaintiff and then ordering
       Evans back to Ward 8 in close proximity to Plaintiff, Dr. Yaratha
       intentionally provided Evans with greater access to Plaintiff. He then
       suggested to Evans that he might be rewarded rather than punished for
       attacking Plaintiff, which clearly represents a complete departure from
       professional judgment.

J.A. 1214.

       While we review all factual findings for clear error, we give particular deference to

findings based on witness-credibility determinations. See Anderson, 470 U.S. at 575. In

these situations, we only find clear error where documentary evidence contradicts a

witness’s story or where the story itself is internally inconsistent or facially implausible,

leaving only one permissible view of the evidence. Id.; see also United States v. Wooden,

693 F.3d 440, 454–56 (4th Cir. 2012) (finding clear error because the testimony on which

the district court relied contained various inconsistencies).

       As Yaratha details in his brief, there are many issues with Farabee’s and Evans’s

testimonies. For instance, their testimonies differed with respect to many important details,

including which staffers gave Evans drugs and alcohol and whether Yaratha explicitly


                                             17
asked Evans to hurt Farabee. Additionally, Farabee repeatedly denied well-documented

facts that didn’t support his case. 10 And Evans told an investigator in September 2015 that

staffers had not given him alcohol, drugs, or any other reward for attacking Farabee—

contrary to his testimony in this case. Evans’s testimony about how Yaratha encouraged

his attacks is also suspiciously vague. And, in holding Evans’s return to Farabee’s ward

against Yaratha, the district court appeared to discount Evans’s testimony (1) that Evans

was only returned to that ward because he made clear that he wasn’t comfortable anywhere

else and (2) that Evans and Farabee were constantly monitored.

       That Farabee and Evans would lie on the stand is to be expected, Yaratha posits,

because they each have been diagnosed with Antisocial Personality Disorder, whose

symptoms include lying for personal profit or pleasure. But while it would have been

appropriate for the district court to exercise some caution when considering the patients’

testimonies given their diagnoses (as the court did with respect to Count Two, see J.A.

1201), it would have been error to discredit their testimonies on that basis alone.

       Despite the issues Yaratha identifies, we cannot say that the district court’s

conclusion is unsupported by the record. Yaratha did have a motive to retaliate against

Farabee for his many complaints. The decision to put Evans in a room so close to Farabee

is itself suspicious. Most of the problems with Farabee and Evans’s testimonies—except

for Evans’s September 2015 statement to the investigator—are collateral to the allegations


       10
          Specifically, Farabee disputed hospital reports that he had (among other things)
failed to attend group therapy sessions, refused to meet with certain doctors, punched
another patient and a staffer, intentionally clogged toilets, and defecated on the floor.

                                             18
in Count Four. And Yaratha had some credibility issues himself, as the district court

observed. We don’t think the evidence points overwhelmingly in one direction. Were we

the trier of fact, perhaps the result might have been different. But we are not “left with the

definite and firm conviction” that the district court erred. See Anderson, 470 U.S. at 573.

Thus, we are constrained to affirm on Count Four. 11

                                             C.

       We turn now to consider whether the district court erred by enjoining Vauter to

make DBT available to Farabee. 12 Ordinarily, we review injunctive orders for abuse of

discretion. See Emergency One, Inc. v. Am. Fire Eagle Engine Co., 332 F.3d 264, 267 (4th

Cir. 2003). But because Vauter asserts that the injunction is based on legal errors, and any

legal error is an abuse of discretion, we effectively review her challenge de novo. See

Hunter v. Earthgrains Co. Bakery, 281 F.3d 144, 150 (4th Cir. 2002).

       We agree with Vauter that the injunction was improper, for three reasons. First, the

district court didn’t find Vauter liable on any counts; i.e., the court didn’t find that she

violated Farabee’s rights. A defendant who has not violated a plaintiff’s rights cannot be




       11
         We don’t think it incongruous to affirm on Count Four despite reversing on Count
One. The counts involve different issues: Count Four comes down to credibility
determinations, while Count One comes down to an evaluation of a medical decision. And
the district court’s opinion didn’t suggest that its findings on the two counts were
interdependent. To the contrary, the court noted that Count One didn’t incorporate the
allegations underlying Count Four. See J.A. 1194 n.1.
       12
          The district court ruled for Vauter on Count One because she “relied on
[Farabee’s] treatment team to recommend what resources were necessary for his medical
care” and later transferred Farabee to a hospital that could offer DBT. J.A. 1211.

                                             19
enjoined. See Bloodgood v. Garraghty, 783 F.2d 470, 476 (4th Cir. 1986) (“To slap

injunctions on state officials who have never violated the law or shown any intention to

violate the law would exceed the proper bounds of equitable discretion.”); see also

Greensboro Prof’l Fire Fighters Ass’n v. City of Greensboro, 64 F.3d 962, 967 n.6 (4th

Cir. 1995) (declining to order entry of “an injunction to prohibit ‘prospective acts of

harassment’ . . . . [b]ecause appellants have failed to establish municipal liability . . . [and

thus] are not entitled to any remedy against the City.”). Second, as explained above, we

don’t think Yaratha’s denial of DBT violated Farabee’s due process rights, leaving no basis

as to any defendant for the injunction. And third, Farabee’s claim for injunctive relief

against Vauter is moot because he’s no longer in her custody. Instead, Farabee is in the

custody of the Virginia Department of Corrections. See Incumaa v. Ozmint, 507 F.3d 281,

286–87 (4th Cir. 2007) (“[T]he transfer of an inmate . . . to a different unit or location

where he is no longer subject to the challenged policy, practice, or condition moots his

claims for injunctive and declaratory relief . . . .”).

       Accordingly, we vacate the injunction against Vauter.

                                               D.

       Finally, we consider whether the district court erred on Count Two by placing upon

Farabee the burden of proving that no emergencies justified his forced medications. As

this is a legal question, we review it de novo.

       Persons in state custody, including mental patients, have a due process interest in

not being forcibly given psychotropic medication. Johnson v. Silvers, 742 F.2d 823, 825

(4th Cir. 1984) (addressing mental patients); see Washington v. Harper, 494 U.S. 210, 221–

                                               20
22 (1990) (addressing mentally ill state prisoners). A plaintiff may recover if a defendant

acting under color of state law caused him to take psychotropic drugs against his will and

the defendant didn’t exercise professional judgment in administering the drugs. See

Johnson, 742 F.2d at 825; see also Farabee v. Feix, 119 F. App’x 455, 458 n.3 (4th Cir.

2005) (unpublished) (summarizing Johnson’s holding). In other words, Count Two is

governed by the Youngberg standard. See Johnson, 742 F.2d at 825.

       The parties agree that when a treatment provider forcibly medicates a patient in

response to an emergency—like when the patient may harm himself or others—the

provider isn’t liable because he acted with professional judgment. They disagree as to

whether emergencies existed in the eight instances in which Farabee was forcibly

medicated in 2013 and 2014. The district court ruled for Yaratha, stating that “[w]hile the

evidence is conflicting, [Farabee] has not met his burden of proof.” J.A. 1212. Farabee

now posits that the existence of an emergency is an affirmative defense, which a defendant

must prove. We do not agree.

       We generally require the plaintiff to show that the defendant acted without

professional judgment. See Patten, 274 F.3d at 843–846 (granting the defendant summary

judgment because the plaintiff’s evidence didn’t show a breach of the professional-

judgment standard); Johnson, 742 F.2d at 825 (stating that the plaintiff had to show that

the “defendant [had] required him to take anti-psychotic drugs without exercising

professional judgment”). This is in keeping with the default rule that “plaintiffs bear the

risk of failing to prove their claims.” Schaffer ex rel. Schaffer v. Weast, 546 U.S. 49, 56

(2005).

                                            21
      We see no reason to make an exception to that rule here. Accordingly, we affirm

the district court’s judgment for Yaratha on Count Two.



                                          III.

      For the reasons given, we reverse the district court’s judgment as to Count One,

remand for entry of judgment on that count for Yaratha, and vacate the injunction against

Vauter. We otherwise affirm the district court’s judgment.

                                            AFFIRMED IN PART, VACATED IN PART,
                                              REVERSED IN PART, AND REMANDED




                                           22